MELVIN, Judge.
Petitioners file their Petitions for Certio-rari, which we treat as Petitions for Review of Administrative Orders under the provisions of Chapter 120, Florida Statutes, seeking reversal of petitioners’ reclassification appeals.
Upon review of the record, briefs, and oral argument, the Petitions for Review are denied and the Orders of the Department of Health and Rehabilitative Services entered in each of the above cases are
AFFIRMED.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.